Citation Nr: 0931285	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  98-02 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

The propriety of recoupment from VA compensation benefits of 
readjustment pay the Veteran received on separation from 
service.  

(An appeal regarding various other matters is the subject of 
a separate decision.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
March to September 1962, from January 1966 to February 1977, 
from April 1979 to April 1983, and from October 1983 to 
February 1988.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  In December 2003, the Board remanded 
this matter to afford the Veteran the opportunity for a 
hearing.  In December 2004 a Travel Board hearing was held at 
the RO before the undersigned.  The case was previously 
before the Board in July 2005 when it was remanded for 
further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

At separation from service in February 1977, the Veteran 
received a lump-sum readjustment payment in the amount of 
$15,000.00.  Effective February 1977, he was granted service 
connection for disabilities rated 30 percent; compensation 
payments were withheld to recoup the net readjustment pay 
received.

The Veteran asserts, initially, that his readjustment pay 
should not have been subject to recoupment through 
withholding of compensation.  Notably, 38 C.F.R. 
§ 3.700(a)(2), the authority under which a readjustment 
payment was authorized, is a basis for determining whether 
the readjustment payment is subject to recoupment from 
compensation payments.  Lump sum readjustment payments 
authorized under former 10 U.S.C. § 687 are subject to 
recoupment of an amount equal to 75 percent of the 
readjustment payment received.  38 C.F.R. § 3.700(a)(2)(i).  
Readjustment pay authorized under former 10 U.S.C. § 3814(a), 
however, is not subject to recoupment from compensation 
payments.  38 C.F.R. § 3.700(a)(2)(ii).  Here, the authority 
under which the Veteran received readjustment pay is not 
identified in the record.

The Veteran also argues that in the event his readjustment 
pay is subject to recoupment, the amount recouped from 
disability compensation and/or retirement pay was improperly 
calculated (or deducted twice over the years), and that he is 
now entitled to repayment of excessive amounts recouped.  

Review of the record reveals that the Veteran was charged 
with receiving compensation when he was on active duty.  
(38 C.F.R. § 3.700 precludes concurrent payment of active 
duty pay and compensation).  While he did not actually 
receive the compensation payments, they were improperly 
counted as being withheld against the amount to be recouped.  
When VA became aware of this mistake, an attempt was made to 
correct it.  The record shows that an overpayment debt was 
created and that a portion of this debt was waived.  However, 
even after the waiver, there was still an outstanding amount 
of the readjustment pay remaining to be recouped through 
withholding of the Veteran's compensation.  

The Veteran raises specific contentions on appeal as to the 
propriety of the amounts withheld over the years.  As the 
Board cannot properly address these contentions without a 
full financial accounting, in July 2005, the Board remanded 
the case to have the RO complete an audit of payments and 
withheld amounts.  A review of the record does not show that 
any action has been taken to comply with the Board's July 
2005 remand.  While it is likely the remand instructions have 
not been addressed because development was being completed on 
the issues that are the subject of a separate decision, these 
actions must be completed.  A remand by the Board confers on 
the appellant, as a matter of law, the right to compliance 
with the remand orders.  Stegall v. West, 11 Vet. App. 268, 
271 (1998).  As the Board cannot complete any further 
adjudication of the Veteran's claim prior to the completion 
of these remand instructions, a further remand is necessary 
to ensure that the instructions from the July 2005 remand are 
addressed. 

Accordingly, the case is REMANDED for the following:

1. The RO should ascertain (and document 
for the record) the authority under which 
the Veteran was granted readjustment pay.

2.  The RO should obtain a complete audit 
of VA payments and withholdings clearly 
itemizing the following:

a)  The amounts of all types of payments 
(readjustment pay, retirement pay, 
compensation etc.) the Veteran has 
received since separation from service in 
1977, and the periods of time encompassed 
by the payments.  

b)  The amounts recouped by the 
withholding of compensation or any other 
type of payment, and the periods of time 
encompassed by the payments from which 
recoupment was withheld.

c)  The amounts of any overpayment debt 
created, any such debt waived, and any 
such debt outstanding.

d)  The amount that remains to be 
recouped.  

3.  The RO should then review the 
additional evidence received and, if it 
suggests a need for follow-up development 
(e.g., further accounting or 
documentation of payments and 
withholdings) arrange for any further 
development indicated.

4.  The RO should then review the claim.  
If it remains denied, the Veteran and his 
representative should be provided an 
appropriate supplemental statement of the 
case (that includes all the information 
requested above, and an explanation of 
the governing law) and be afforded the 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).




